NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application 17/201,574, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed on March 15, 2021 and is a continuation of U.S. Patent Application No. 15/668,009 filed  August 3, 2017, now US Patent No. 10,949,806, which is a continuation of U.S. Patent Application No. 14/090,830, filed November 26, 2013, now U.S. Patent No. 10,304,037, issued May 28, 2019, which claims the benefit of U.S. Provisional Application for Patent No. 61/832,106, filed June 6, 2013; and is a continuation-in-part of U.S. Application No. 13/759,017, filed February 4, 2013, now U.S. Patent No. 9,479,548, issued October 25, 2016. 
Claims 2-21 are pending and all are rejected in this rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,304,037. Although the claims at issue are not identical, they are not patentably distinct from each other as noted below.

US Patent 10,304,037
Instant Application 17/027571
1. A system comprising:
a client-side network node including a display having a physical display space, a user input device, a processor and a communication port, the client-side network node being configured with logic:
to establish a link to a server-side network node;
to retrieve, from the server-side network node, at least part of a log of entries to identify events in a workspace, the workspace comprising locations having virtual coordinates, the events identified by the entries in the log being related to graphical targets having virtual coordinates within the workspace, wherein an entry in the log, which identifies an event, comprises data specifying virtual coordinates of a location within the workspace of the graphical target related to the event, a target identifier of the graphical target related to the event to be displayed when rendered on the display of the client-side network node, data identifying an action selected from a group of actions including creation, movement and deletion of the graphical target within the workspace, and a time of the event;
to map a displayable area in the physical display space to a mapped area within the workspace;
to identify events in the retrieved log having locations within the mapped area;
to render graphical targets identified by the identified events onto the displayable area, wherein the retrieved log includes at least one entry for an event that identifies creation action, and at least one entry for an event that identifies a movement action;
to accept input data from the user input device creating events relating to movement and creation of graphical targets displayed within the displayable area; and



	a client-side network node including a display and a processor configured with logic to implement operations including: 




	retrieving a log of entries that identifies events in a workspace, wherein an entry in the log, which identifies a particular event, comprises (i) data specifying virtual coordinates within the workspace of a graphical target related to the particular event and (ii) data identifying an action including at least one of creation, movement and deletion of the graphical target within the workspace; 	









	mapping a displayable area in the display to a mapped area within the workspace; and rendering the graphical target identified by the particular event that has a location within the mapped area of the workspace onto the displayable area.




Similarly, Claims 7 and 13 are rejected for their corresponding claims in the issued patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 2, 3, 5, 78, 10-11, 13, 15-16, 18-19 and 21 are rejected under 35 USC § 103  as being unpatentable by Barrus et al. (“Barrus”), United States Patent Application Publication 2012/0229425 published on September 13, 2012 in view of Tse et al. (“Tse”), United States Patent Application Publication 2016/0142471 published on March 19, 2016.

As to Claim 2, Barrus teaches: A system comprising: 
a client-side network node including a display and a processor configured with logic to implement operations including: 
(Barrus: pars. 0054-56, Fig. 4, a table containing stroke ID, time stamps and additional information associating the image strokes on a collaborative virtual whiteboard (i.e. log of entries); one skilled in the art will also realize that the table may include other information in addition to or in lieu of the information shown in Fig. 4; Fig. 11, communication resources in the form of networks and network systems);  and (ii) data identifying an action including at least one of creation, movement and deletion of the graphical target within the workspace (Examiner asserts that the stroke disclosed in Barrus is one of a creation);

    PNG
    media_image1.png
    445
    653
    media_image1.png
    Greyscale


rendering the graphical target identified by the particular event that has a location within the mapped area of the workspace onto the displayable area.
While Barrus does teach the displaying of the graphical events, it does not explicitly teach the mapping of displayable areas to a mapper area within the workspace (Barrus: par. 0034, the output devices can display some graphical events). Tse teaches in general concepts related to providing interactive collaboration among devices with a shared workspace (Tse: Abstract). Specifically, Tse teaches that a spatial event map collects user actions (Tse: par. 0085, a history of the virtual positions as users explored the shared workspace (i.e., events in a virtual workspace); par. 0090, memory). Graphical objects have locations on a local client viewport (Tse: par. 0020, tokens and other visual indicators represent the virtual positions of the mobile devices (the claim’s network nodes); par. 0045, the virtual position and the native resolution of the computing device may be stored on the client device or otherwise; par. 0047, the virtual position is associated with the token and is updated to reflect any modifications to the virtual position). The virtual workspace viewport and local viewport are reconciled per a mapping and rendering subject to user input (Tse: pars. 0030-31, the virtual position is information that defines the set of coordinates of the larger canvas for a device that is being viewed; the display device [102] can display the entire workspace or a portion of the workspace; Tse: par. 0045, the user is able to manipulate and control the viewing area (i.e. via input signals)).

    PNG
    media_image2.png
    492
    705
    media_image2.png
    Greyscale

It would have been obvious and predictable to a person having ordinary skill in the art a time before the effective filing date of the claimed invention to have modified the Bigelow device by including in the history the actions and information associated with the action as events in the mapped workspace as taught and suggested by Tse. Such a person would have been motivated to do so to observe the collaborative space environment in the user-specific viewport dimensions.

As to Claim 3, Barrus and Tse teach the elements of Claim 2.
Barrus further teaches: the logic including an application interface including a process to communicate with a server-side network node (Barrus: Fig. 11, communication resources in the form of networks and network systems, including servers)

As to Claim 5, Barrus and Tse teach the elements of Claim 2.
Barrus further teaches: wherein the graphical target includes at least one of text and a stroke (Barrus: par. 0034, the graphical targets for the whiteboard may be both textual or strokes).

As to Claim 7, Barrus and Tse teach the elements of Claim 2.
Barrus further teaches: wherein the entries in the log include a parameter identifying a user associated with the particular event (Barrus: par. 0056, Fig. 4, the name of the identified stroke is recorded in the table)..

As to Claim 8, Barrus and Tse teach the elements of Claim 2.
Barrus further teaches: wherein the operations include panning and zooming the displayable area relative to the workspace (Barrus: par. 0042, the surface may allow for both panning and zooming capabilities).

As to Claim 10, it is rejected for similar reasons as Claim 2.
As to Claim 11, it is rejected for similar reasons as Claim 3.
As to Claim 13, it is rejected for similar reasons as Claim 5.
As to Claim 15, it is rejected for similar reasons as Claim 7.
As to Claim 16, it is rejected for similar reasons as Claim 8.

As to Claim 18, it is rejected for similar reasons as Claim 2. Barrus further teaches a non-transitory computer readable memory that works with processors to implement instructions (Barrus: par. 0053).

As to Claim 19, it is rejected for similar reasons as Claim 2.
As to Claim 21, it is rejected for similar reasons as Claim 5.

B.
Claims 4, 12 and 20 are rejected under 35 USC § 103  as being unpatentable by Barrus et al. (“Barrus”), United States Patent Application Publication 2012/0229425 published on September 13, 2012 in view of Tse et al. (“Tse”), United States Patent Application Publication 2016/0142471 published on March 19, 2016 in further view of Maples et al. (“Maples”), US Patent 6,167,433, published on Dec. 26, 2000 and in further view of non-patent literature Brad Johanson et al. ("Johanson"), “The Event Heap: an Enabling Infrastructure for Interactive Workspaces.”

As to Claim 4, Barrus and Tse teach the elements of Claim 2.
Barrus further teaches: wherein the operations further include sending messages based upon created events to a server-side network node  (Barrus: Fig. 11, communication resources in the form of networks and network systems, including servers).

Barrus does teach however that the whiteboard system has multiple user interface output devices (Barrus: par. 0078-82, multiple user interface input and output display systems are connected to the system as a whole, which the taught system can be implemented as). The system further contemplates multiple locations of users that may be able to use the whiteboard system in a collaborative manner (Barrus: par. 0011, the system is able to identify the person’s location making the stroke on the collaborative whiteboard). Examiner construes the individual remote interface nodes to be client-side network nodes. Bigelow similarly teaches a collaborative system with movable objects on a shared workspace. Specifically, the virtual workspace allows for users to collaborate and to modify content items, including its creation, modification and deletion (Bigelow: par. 0008, the meeting content may be organized and reorganized and a history of the changes are kept; par. 0009, various objects may be moved around in the workspace).
Maples teaches in general a shared multi-user communication system that allows a group of users to explore, navigate, manipulate application data (Maples: Abstract). Of relevance and specifically, Maples teaches that in a network setting, individual users are able to work with and interact with local versions of the applications that can then update a state and parameter table that will then be transmitted to the other client-side nodes (Maples: col. 3, lines 6-41).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Barrus-Tse device in a manner to send the information of each stroke as recorded in the log in order for the images to be replicated fully on the client-node interface terminals. Such a person would have been motivated (Maples: col. 2, lines 5-9, the multi-dimensional synthetic environment system provide real time, multi-sensory data input and system response enabling humans to better interact with an information environment).
The combination of Barrus, Tse and Maples may not explicitly teach: a second class of event designated as an ephemeral event to be distributed among other client-side network nodes but not added to the log in the server-side network node.
 Johanson teaches in general concepts related to interactive workspaces (Johanson, Abstract, p. 1). Specifically, in a decentralized environment with multiple machines, an Event Heap is able to provide for the interactive workspaces what a traditional single-user GUI’s event queue provides (Johanson: p. 1). The Event Heap architecture allows for applications to post events into a heap – those that are not consumed will time out and are erased without consequence (Johanson: p. 3, the heap is non-blocking meaning the events may be posted and retrieved concurrently). An example of the fields in an event to submitted to the event heap includes a "TimeToLive" field that represents the time from which a submission will be removed (Johanson: p. 5-6, Table 1, the time that a event may live before it is removed by the garbage collection mechanism will delete the event).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Barrus-Tse-Maples device by including the instructions as taught by Johanson to allow for an Event Heap system for distributing events to other client nodes in combination and modification with Maples’ parameter (Johanson: p. 6).

As to Claim 12, it is rejected for similar reasons as Claim 4.
As to Claim 20, it is rejected for similar reasons as Claim 4.

C.
Claims 6 and 14 are rejected under 35 USC § 103  as being unpatentable by Barrus et al. (“Barrus”), United States Patent Application Publication 2012/0229425 published on September 13, 2012 in view of Tse et al. (“Tse”), United States Patent Application Publication 2016/0142471 published on March 19, 2016 in further view of Dorninger, United States Patent 2015/0089452, published on March 26, 2015.

As to Claim 6, Barrus and Tse teach the elements of Claim 2.
Barrus further teaches: wherein the entries in the log include a parameter identifying a graphical construct used to render the graphical target on the display.
Dorninger teaches in general concepts related to a collaborative system with a virtual workspace. (Dorninger: par. 0079, a processor [206] is part of the system; par. 0086, changes to the virtual workspace are detected and either transmitted automatically or periodically to other clients in the collaborative system). Dorninger teaches that the coordinates of an event such as touch input on a touch screen may be captured, that is the x,y coordinate value (Dorninger: par. 0088, the touch location, movement, size and shape and other data may be captured). (Dorninger: par. 0085, at any given point in time, one user may not be viewing the same portion of the shared virtual workspace as another user; par. 0097, a view of the virtual workspace provides a "window" into the virtual workspace). Examiner asserts that the coordinates thus used as taught in Dorninger are the virtual coordinates as claimed in the instant claim, as the virtual workspace uses a coordinate system to track the positions of objects in the virtual workspace. Dorninger also teaches that the user is able to move an object (Dorninger: Fig. 12, par. 0013). Parameters involved in rendering may be included in the metadata  (Dorninger: par. 0088, the data associated with a touch to modify the object may include other information used to render).
It would have been obvious to a person having ordinary skill in the art a time before the effective filing date of the claimed invention to have modified the Barrus-Tse device by including in its information table the virtual location and other information of the graphical object as taught by Dorninger. Such a person would have been motivated to do so to allow for simultaneous and collaborative interactions with other users in an intuitive manner (Dorninger: pars. 0004-05).

As to Claim 14, it is rejected for similar reasons as Claim 6.

D.
Claims 9 and 17 are rejected under 35 USC § 103  as being unpatentable by Barrus et al. (“Barrus”), United States Patent Application Publication 2012/0229425 published on 

As to Claim 9, Barrus and Tse teach the elements of Claim 2.
Barrus and Tse may not explicitly teaches: wherein the workspace encompasses an unbounded virtual area.
Holloway teaches in general concepts related to a virtual environment that allows a first user to store content for presentation with a second user and to be accessed by the second user in the virtual environment (Holloway: Abstract). Specifically, Holloway teaches that the virtual environment may have a limitless area (Holloway: col. 7, lines 50-56, the coordinate may be self-extending).
It would have been obvious to a person having ordinary skill in the art a time before the effective filing date of the claimed invention to have modified the Barrus-Tse device by allowing a self-extending workspace as taught by Holloway. Such a person would have been motivated to do so to allow for so other users will be able to use the space dynamically and place their own objects (Holloway: col. 7, lines 45-49).

As to Claim 17, it is rejected for similar reasons as Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laukkanen et al., US Patent Application Publication 2014/0282229 (Sept. 18, 2014) (describing collaborative sharing environment with sharing viewports);
Coplen et al., US Patent Application Publication 2014/0380193 (December 25, 2014) (describing collaborative sharing environment whiteboard, with multiple clients viewing the whiteboard and able to change views using a tab interface).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/Primary Examiner, Art Unit 2174